Case 2:20-cv-00026-MTL Document 20-2 Filed 11/02/20 Page 1 of 8




                                                   Exh. 2, page 1 of 8
Case 2:20-cv-00026-MTL Document 20-2 Filed 11/02/20 Page 2 of 8




                                                   Exh. 2, page 2 of 8
Case 2:20-cv-00026-MTL Document 20-2 Filed 11/02/20 Page 3 of 8




                                                   Exh. 2, page 3 of 8
Case 2:20-cv-00026-MTL Document 20-2 Filed 11/02/20 Page 4 of 8




                                                   Exh. 2, page 4 of 8
Case 2:20-cv-00026-MTL Document 20-2 Filed 11/02/20 Page 5 of 8




                                                   Exh. 2, page 5 of 8
Case 2:20-cv-00026-MTL Document 20-2 Filed 11/02/20 Page 6 of 8




                                                   Exh. 2, page 6 of 8
Case 2:20-cv-00026-MTL Document 20-2 Filed 11/02/20 Page 7 of 8




                                                   Exh. 2, page 7 of 8
Case 2:20-cv-00026-MTL Document 20-2 Filed 11/02/20 Page 8 of 8




                                                   Exh. 2, page 8 of 8
